DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/03/21. The applicant has overcome the objections, the 35 USC 112 rejections, and the prior art rejections as set forth in the previous office action.  Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Claims 14-16 and 18-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/20 and the 11/03/20 office action.
Claims 4 and 17 have been cancelled; and claims 1-3 and 5-13 are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over He et al 2013/0302678 in view of the publication WO 2015/088451 (heretofore WO’451), and further in view of the publication WO 2015/050086 (heretofore WO’086) (for citation purposes, its English language counterpart Hochi et al 10008722 is being used).
As to claim 1:
He et al disclose that it is known to produce/make (i.e., a method) a polymer-encapsulated LiSx nanoparticle material (i.e., sulfur-based material in a polymer matrix) comprising the step of: (S1) mixing a polymer such as PAN and an elemental sulfur to form a mixture; (S2) sintering/vulcanizing the mixture (0042-0046; 0024-0027; see CLAIM 7) at a 0049) under a protective gas atmosphere using inert gas or nitrogen (0048); further, the step (S4) of electrochemically reducing the poly-sulfur group of S at a reducing voltage/potential in an electrochemical reactor, e.g., an electrochemical battery, using an anode electrode of lithium metal to form the LiSx (i.e., lithium polysulfide) nanoparticle material (0053). He et al teach that the step sequence may be altered (0063). Since the present claims fail to define the specific composition of the vulcanized product as well as the specific step interrelationship between the vulcanizing step and the electrochemically reducing step, it is deemed that the teachings of He et al satisfy applicant’s broadly claimed steps. 
As to claim 2:
	He et al disclose the use of polyacrylonitrile (PAN) as the polymer (0046; 0026). 
As to claim 6:
He et al disclose sintering/vulcanizing under a protective gas atmosphere using inert gas or nitrogen (0048).
As to claim 7:
	He et al disclose step (S4) of electrochemically reducing the poly-sulfur group of S at a reduction voltage/potential of about 1.7-1.75 V; however, He et al the reduction voltage/potential reaches a reducing voltage/potential of about 0V during the process (0053). Thus, the reduction potential/voltage satisfies the requirement of being less than about 1.6 V
As to claim 8-11:
He et al disclose the step (S4) of electrochemically reducing the poly-sulfur group of S at a reducing voltage/potential in an electrochemical reactor, e.g., an electrochemical battery comprising using an anode electrode of lithium metal (0053; 0054; 0022; 0016); a cathode (0061), and an electrolyte containing lithium-ions (0019); wherein the cathode material 
As to claim 12:
He et al disclose the use the cathode slurry material/cathode material layer contains the sintered/vulcanized LiSx material (0053-0054; 0042-0046); a conductive agent, a binder (0020; 0017); and a liquid electrolyte including a solvent in contact with the cathode material (0018).
As to claim 13:
	He et al disclose the use of binder material such as PVDF, PTFE and SBR (0020). 
He et al disclose a method for producing a polymer-encapsulated LiSx material according to the foregoing description. However, the preceding reference does not expressly disclose the specifically claimed Li2Sx material.
As to claim 1:
WO’451 discloses that it is known to produce/make (i.e., a method) a chemically modified reduced battery material for a sulfur-containing battery (Abstract; Title) including the step of processing/forming lithium polysulfide wherein polysulfides are reduced in sequence as follows to form Li2S and/or Li2S2 (page 1, lines 8-14)

    PNG
    media_image1.png
    109
    697
    media_image1.png
    Greyscale

In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to form or to use the Li2Sx material (i.e., Li2S and/or Li2S2) of WO’451 in the producing method of He et al as WO’451 teaches that lithium sulfur (Li-S) batteries using the specifically disclosed Li2Sx material (i.e., Li2S and/or Li2S2) have a very large Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

However, none of the preceding references expressly disclose the specific vulcanizing temperature. 
In this respect:
Hochi et al disclose that it is known in the art to make an electrochemically electrode active material (Abstract) for a lithium-ion secondary battery (COL 1, lines 7-25) including sulfur-based material (Abstract; COL 2, lines 41-46) and a polymeric material (COL 2, lines 50-60) which is subject to vulcanization (COL 3, lines 38-67; COL 4, lines 1-15) preferably at a temperature not higher than 550 °C (COL 8, line 59 to COL 9, line 4). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the vulcanization or heat treatment temperature is 550 °C. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to carry out the vulcanization process of He et al at the vulcanization temperature taught by Hochi et al as Hochi et al teach that if the temperature is less than the disclosed range/value, the reaction is insufficient and an enough amount of sulfur cannot be incorporated into the polymeric material and which may result in a decreased charging and discharging capacity or deteriorated cyclability of a lithium-ion secondary battery; on the other hand, if the temperature of the heat treatment exceeds the disclosed range, bonds in the polymeric materials are easily decomposed and which may result in a decreased yield of the sulfur-based structure, further the sulfur-based electrode active material, or a decreased charging and discharging capacity of a lithium-ion secondary battery. Further, the temperature of the heat treatment within the disclosed range allows a production in high yield of a sulfur-based electrode active material of a lithium-ion secondary battery which has a large charging and discharging capacity and excellent cyclability. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He et al 2013/0302678 in view of the publication WO 2015/088451 (heretofore WO’451) and further in view of the publication WO 2015/050086 (heretofore WO’086) (for citation purposes, its English language counterpart Hochi et al 10008722 is being used) as applied to claims 1-2 above, and further in view of the publication WO 01/39302 (herein WO’302).
He et al, WO’451 and Hochi et al are all applied, argued and incorporated herein for the reasons manifested supra. 
As to claim 3:
In this respect, He et al disclose the weight percentage of the sulfur in the polymer-sulfur based material is equal to or smaller than 41 % (0024); and/or the weight percentage of the sulfur in the sintered product is about 47 % (0049).
However, the preceding prior art does not expressly disclose the specific weight ratio of PAN to sulfur (about 1:3 to 1:15). 
As to claim 3:
WO’302 discloses that it is known in the art to make a cathode electrode material for a lithium-sulfur based battery wherein the cathode electrode is a sulfur-containing cathode (Abstract) including an electroactive-sulfur containing material comprising greater than 75 % by weight of sulfur; or greater than 90 % by weight of sulfur (page 24; lines 24-28). Thus, WO’302 satisfies the requirement of having about 75-93.75 weight % of sulfur (i.e., weight ratio of about 1:3 to 1:15). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the polymer-encapsulated sulfur-based material/cathode material of He et al, WO’451 and Hochi et al, as instantly claimed, by having the specific weight ratio/percent of sulfur of WO’302 because WO’302 teaches that electroactive sulfur-containing materials comprising the specifically disclosed weight percent are useful in lithium-sulfur batteries, thereby providing long cycle life, high cycling efficiency and high energy density as they have a very large theoretical maximum capacity of 1675 mAh/g and a maximum energy density of 2600 Wh/kg. Moreover, WO’302, He et al and WO’451 they all recognize the amount of sulfur-based material as a variable which achieves a recognized result (i.e., increasing capacity and energy density, and being an electrochemically active material), thus, the claimed range of the weight ratio/percent of the PAN to sulfur results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the claimed range of the weight ratio/percent of the PAN to sulfur is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Further, generally speaking, differences in amount of material, concentration, content or weight percent will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight percent/ratio is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific weight percent/ratio. See MPEP 2144.05 Obviousness of Ranges. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over He et al 2013/0302678 in view of the publication WO 2015/088451 (heretofore WO’451) and further in view of the publication WO 2015/050086 (heretofore WO’086) (for citation purposes, its English language counterpart Hochi et al 10008722 is being used) as applied to claims 1-2 above, and further in view of Deng et al 2016/0111722.
He et al, WO’451 and Hochi et al are all applied, argued and incorporated herein for the reasons manifested supra. However, the preceding prior art does not expressly disclose the specific heating rate. 
As to claim 5:
Deng et al discloses that it is known in the art to make/construct an electrode material for a lithium-based batteries (Abstract; 0002; 0008-0009; 0056; 0058) wherein the procedure or step to prepare the electrode material includes heating, sintering or calcining the electrode active material at a heating rate of about 6°C/min (0072). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to sinter, vulcanize or heat the polymer-sulfur mixture of He et al, WO’451 and Hochi et al, as instantly claimed, the specific heating rate taught by Deng et al because Deng et al teach that the specifically disclosed heating rate is an effective and efficient rate to generate/produce an electrode in a significantly shorter time by heating, sintering and/or calcining and to obtain easy evaporation (i.e., of solvent/undesired materials). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The foregoing applies directly to applicant’s arguments regarding the vulcanization temperature. In this case, note that Hochi et al directly teach performing vulcanization within the disclosed temperature range. 
With respect to applicant’s argument that “the claimed vulcanization temperature range, as amended, affords unexpected technical effects over the cited references” or the apparent criticality of the claimed vulcanization temperature range, a thorough review of applicant’s data illustrated in Figure 13 shows that vulcanized PANS550 which was obtained at a vulcanization temperature range of 550 °C demonstrated significantly increased specific capacity and stability and does not degrade after 500 cycles, whereas all other PANSs obtained at temperatures not within the claimed vulcanization temperature range have lower specific capacities and/or 550 °C demonstrated significantly increased specific capacity and stability and does not degrade after 500 cycles, and thus, appears to show criticality and/or superior results. (Emphasis supplied[Symbol font/0xAE]) More particularly, PANS500 and PANS600 which were obtained at applicant’s vulcanization temperature of 500 °C and 600 °C, respectively (i.e., within applicant’s claimed vulcanization temperature range) their specific capacities rapidly decreased after 400 cycles. Thus, the data of Figure 13 does not show unexpected results for the entire vulcanization temperature range now claimed by the applicant (i.e., between about 500 °C and about 600 °C).  There are no specific examples fully encompassing (and showing unexpected results as a whole) the vulcanization temperature range – as a whole - broadly claimed by the applicant including vulcanization temperatures between about 500 °C and about 600 °C.  Consequently, it is not seen by the examiner how the specific embodiments shown in Figure 13 are fully reflective of the entire vulcanization temperature range now called for by the applicant (i.e., between about 500 °C and about 600 °C). Therefore, the evidence of secondary considerations as shown in Figure 13 is not commensurate in scope with the broadly claimed vulcanization temperature of between about 500 °C and about 600 °C as intended by the applicant. The evidence shown in Figure 13 is not of probative value to assert criticality for the entire claimed limitation/range, or the claimed subject matter as a whole, and the broadly MPEP 716. Applicant must narrow down the scope of the claimed invention to directly circumscribe the specific embodiment(s) and/or example(s) in order to assert that criticality shown in the specific vulcanized PANS550 (i.e., the vulcanization temperature of 550 °C). In other words, the claimed subject matter must be, in a vis-a-vis comparison, fully reflective of what is shown in applicant’s specific vulcanized PANS550 (i.e., the vulcanization temperature of 550 °C) for asserting criticality. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727